Talmadge, J.*
(concurring) — While I agree with the majority’s disposition of James Brett’s petition, I do not believe the result should be justified on the grounds advanced by the majority. Many of the grounds stated in the majority opinion for granting the petition have previously been resolved on direct appeal. See State v. Brett, 126 Wn.2d 136, 892 P.2d 29 (1995).2 The majority sees the representational issues with 20/20 hindsight, critiquing and deconstructing trial counsel decisions that did not necessarily amount to ineffective assistance of counsel.
However, we must grant the petition, and therefore, I *884concur with the majority. We disbarred the lead lawyer for Brett’s defense for conduct bearing on his representation of Brett, and occurring contemporaneously with Brett’s defense. Given that counsel was manifestly ineffective, justice requires no less.
The majority has properly articulated the standard under the Sixth Amendment of the United States Constitution and article I, section 22 (amendment 10) of the Washington Constitution with respect to the right of a criminal defendant to effective assistance of counsel. See Strickland v. Washington, 466 U.S. 668, 684-86, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); State v. Hendrickson, 129 Wn.2d 61, 77, 917 P.2d 563 (1996). Given the significant issues at stake in a capital case, we should find that counsel’s representation of a client falls below an objective standard of reasonableness as a matter of law when that lawyer is disbarred for conduct contemporaneous in time with their representation of a capital defendant and that conduct affects their representation of that client.
Brett’s counsel, Irving Lee Dane, was disbarred by this Court for conduct that was contemporaneous with his representation of Brett. See In re Dane, No. 06587 (Wash. Supreme Ct. Mar. 27, 2000). Dane submitted a memorandum in a criminal case arising out of the same conduct for which he was disbarred admitting he suffered from bipolar disorder, depression, and problems with concentration during the time he represented Brett. Def.’s Sentencing Mem. (Mem.) at 2, State v. Dane, No. 99-1-00481-7 (Clark County Super. Ct. Sept. 30, 1999).3 Dane’s conduct was so serious as to merit criminal culpability and to justify his disbarrment.
*885A lawyer disbarred under such circumstances lacked the ability to bring appropriate professional judgment to bear on a client’s representation and ultimately could not provide an adequate defense to a defendant facing capital charges. Counsel’s defense of Brett can hardly have been effective for purposes of the Sixth Amendment and article I, section 22 of our constitution given the weight of the issues of guilt and punishment present. I would therefore grant the petition and require a new trial without using this case as an occasion to alter the standard for ineffective assistance of counsel, as I believe the majority does here.

 Justice Philip Talmadge is serving as a justice pro tempore of the Supreme Court pursuant to Const, art. IV, § 2(a).


 For example, the failure of Brett’s trial counsel to secure a continuance to obtain an expert opinion on Brett’s possible fetal alcohol syndrome or fetal alcohol effect was addressed on direct review. Brett, 126 Wn.2d at 202-04. Moreover, the dissent even suggested Brett’s trial counsel was ineffective for failing to contact such experts on a timely basis, 126 Wn.2d at 219 n.1 (Utter, J., dissenting), a contention apparently rejected by the majority.


 That memorandum noted in pertinent part:
In 1987, Mr. Dane sought professional help from Rick Keyser, a psychiatric nurse practitioner, and Harry Dudley, a psychologist. From October, 1987, up through June, 1994, Mr. Dane consulted with Mr. Keyser. At that time, Mr. Keyser’s diagnosis was depression and bipolar disorder. Mr. Dane reported problems of concentration and attention spans, impaired sleep and would oftentimes experience highs and lows in his general mood outside of normal ranges. During this period of time, Mr. Dane tried nine different antidepressants, some of which seemed helpful, but eventually all were ceased due to the side effects.. ..
In Mr. Keyser’s professional opinion, Mr. Dane clearly suffers from bipolar *885disorder. In a note to counsel, Mr. Keyser diagnoses Mr. Dane, “at the very least, Bipolar II and possibly Bipolar I.” Bipolar II refers to individuals who experience major depressive episodes, possibly periods of dysthymia (low level, chronic depression) and occasional episodes of hypomania, characterized by expansiveness, euphoria or agitation. Hypomanics, in Mr. Keyser’s opinion, experience increased periods of energy, productivity, but also experience decreased need for food or sleep, periods of agitation without provocation and mild impairment of concentration, attention span, judgment and impulse control.
In discussing the effects of Bipolar I, Mr. Keyser notes that individuals with that diagnosis have experienced major depressive episodes, possible dysthymia, and episodes of full-blown mania resulting in moderate to severe instability on a personal level, vocationally, financially and sexually. According to Mr. Keyser, individuals with this diagnosis tend to self-medicate with drugs and alcohol (50+/-%) and exhibit an increased propensity to addictions in general.
Mem. at 2-3.